DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on 8/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The applicant said there is no serious search burden, but did not state why.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “to generate the private key”.  The private key was already generated in claim 1.  It is unclear if this is a regeneration or if this is further limiting the first generation of the private key (i.e., should it say “wherein generating the private key comprises…”?).  
Claim 2 also recites “a second partial key”.  It is unclear if this is the same key as the second partial key recited in claim 1.
Claim 2 also recites “to split the private key k”.  The private key k has already been split in claim 1.  It is unclear if it is being split again or if this is further defining the splitting done in claim 1 (i.e., should it say “wherein splitting the private key k comprises”?).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Machani et al. (US 10,516,527) in view of Chen et al. (US 2010/0091995).
Regarding claim 1, Machani teaches a method for securing a private key, comprising:
Providing a first electronic device and a second electronic device (Device 110 and server 150).
Generating a private key k on the second electronic device, wherein the private k key is associated with a public key K (Data protection asymmetric key pair on each user device: data protection private key and data protection public key) – see column 3 lines 41-46.
Splitting the private key k into a first partial key and a second partial key, wherein the first partial key is stored on the first electronic device, and the second partial key is stored only on 
Machani does not teach pairing the first electronic device and the second electronic device via a wireless communication protocol.
Chen teaches a method wherein a wearable security token needs to be in close proximity in order to unlock secrets – see [0005] and [0027].  This indicates a wireless pairing between the devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Machani by pairing the devices for secret transfers, in order to securely pass information based on proximity (see [0005]), based upon the beneficial teachings provided by Chen.  These modifications would result in increased security to the system.

Regarding claim 6, Chen further teaches that the devices are a mobile a device and a wearable device – see [0005].

Regarding claim 7, Chen further teaches ceasing the pairing between the first electronic device and the second electronic device via the communication protocol when the first electronic device and the second electronic device are separated by a distance greater than a maximum operational distance – see [0005].

	
Regarding claim 8, Machani teaches deleting the private key k from the second electronic device – see column 4 lines 4-5.

Allowable Subject Matter
Claims 2-5 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The examiner notes that, as best understood at this time, no prior art that has been found which renders the claims obvious.  However, an updated search will need to be done once the 112 issues are clarified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA C LEWIS/Primary Examiner, Art Unit 2495